1    Joshua H. Haffner, SBN 188652
     jhh@haffnerlawyers.com
2    Graham G. Lambert, SBN 303056
     gl@haffnerlawyers.com
3    HAFFNER LAW PC
     445 South Figueroa Street, Suite 2625
4    Los Angeles, California 90071
     Telephone: (213) 514-5681
5    Facsimile: (213) 514-5682
6
     Attorneys for plaintiff Giorgia Enea
7    on behalf of himself and all others similarly situated
8

9                           UNITED STATES DISTRICT COURT

10        NORTHERN DISTRICT OF CALIFORNIA - OAKLAND DIVISION
11

12 GIORGIO ENEA, an individual; on                  CASE NO. 18-CV-02792-HSG
   behalf of himself and all others
13 similarly situated,
                                                    Assigned to Hon Haywood S. Gilliam,
14                        Plaintiffs,               Jr.
15          v.                                      ORDER GRANTING PLAINTIFF’S
16                                                  REQUEST FOR TELEPHONIC
   MERCEDES-BENZ USA, LLC;
   DAIMLER AG; and DOES 1 through                   APPEARANCE
17 10, inclusive;

18                 Defendants.                      Date: April 23, 2019
19                                                  Time: 2:00 p.m.
                                                    Crtrm: 2
20

21
                                                ORDER
22
            IT IS HEREBY ORDERED that Plaintiff’s counsel is permitted to appear by telephone at
23
     the Case Management Conference on April 23, 2019 at 2:00 p.m. Counsel shall contact
24
     CourtCall at (866) 582-6878 to make arrangements for the telephonic appearance.
25

26   DATE: April 19, 2019                              ____________________________
27                                                     Hon. Haywood S. Gilliam, Jr.
                                                       U.S. District Court Judge.
28
                                            -1-
             ORDER GRANTING PLAINTIFF’S REQUEST TO FOR TELEPHONIC APPEARANCE
